DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 3, 2021.  Claims 1 and 8 have been amended.  Claims 9, 11-16, 34, 35, and 38-40 remain withdrawn.  Claims 1-8 are currently pending and under examination.
	
This application claims benefit of priority to U.S. Provisional Patent Application No. 62/636351, filed February 28, 2018.


Withdrawal of Objections/Rejections:


	The objection to claim 1 for informalities, is withdrawn.
	The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New/Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites in relevant part: “the eluting being carried out by dissecting intestine, washing it with ice-cold tissue culture medium, further dissecting the intestine” (emphasis added).  This claim is indefinite, because it is unclear what “it” is intended to specifically refer to.  For the purposes of examination, “it” is interpreted to refer to the intestine following the first dissecting step.  
Additionally, the term "ice-cold" in claim 1 is a relative term which renders the claim indefinite.  The term "ice-cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification refers to “ice-cold” DMEM in paragraph 83, however there is no other mention of this term, or indication or examples of what temperature or temperature range is to be included or excluded from the term “ice-cold,” in the specification as filed.  Further, there is no consistent, well known definition in the art that clearly indicates what temperature(s) are encompassed within “ice-cold.” 
Further regarding claim 1, this claim recites “tissue culture medium” in line 3 of a), then “culture medium” in line 4 of a), and “cell culture medium” in line 1 of b).  This claim is indefinite, because it is unclear if the three media being referred to by different terms are intended to be different media, or instead, are the same media.  There does not appear to be definitions for these three separate media in the Specification.  
Claims 2-8 are included in this rejection as these claims depend from above-rejected claim 1, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koltai et al. (IDS; WO 2017/158609, Published Sept. 21, 2017).
	With regard to claims 1-4, Koltai et al. teach a method of manufacturing an ex-vivo intestinal culture model that maintains the overall tissue structure including villi and intestinal tissue layer orientation, which is a metabolically competent isolated intestinal mucosa comprising villi eluted from intestines, the method comprising: eluting the intestinal mucosa 
	It is not specifically taught that the intestine in culture medium is incubated with shaking.  However, treatment with the protease may comprise agitation, which is shaking, to expose more parts of the tissue to the protease, including by shaking at 50-70 rpm (p. 15, Line 12-14).  As Koltai et al. teach shaking, it would have been obvious to one of ordinary skill in the art to utilize shaking during other steps of the method, including during incubation, to expose more parts of the tissue to the culture medium.  Additionally, while it is not taught that the culture medium is at 4°C during incubation, it would have been routine for an ordinary artisan to determine the most appropriate temperature, including 4°C, for incubating the tissue to maintain the overall intestinal tissue structure, while also exposing tissue to the culture medium, prior to performing additional steps.  
in vitro reagent.  The in vitro reagent can be stored via cryopreservation using liquid nitrogen (p. 9, Line 17-18; p. 15, Line 25).  It is not specifically taught that the in vitro reagent is frozen at a temperature of -10°C to about -175°C.  However, as it is taught that such cryopreservation is done using liquid nitrogen, the in vitro reagent would necessarily be frozen within this temperature range, as liquid nitrogen is utilized by Applicant (see claim 2) to provide this temperature range during cryopreservation. 
	With regard to claims 5 and 6, Koltai et al. teach that tissue, which is the isolated intestinal mucosa, is mammalian tissue, including human tissue (p. 8, Line 27-28).
	With regard to claim 7, Koltai et al. teach that the method is intended to provide an ex-vivo intestinal culture model containing intestinal epithelial cells (p. 1, Line 17-20), which are enterocytes.  Additionally, as Koltai et al. render obvious the method as claimed, and as the manufactured ex-vivo intestinal culture model cannot be separated from its properties, the metabolically competent isolated intestinal mucosa would necessarily comprise enterocytes.
With regard to claim 8, while it is not specifically taught by Koltai et al. that the intestinal mucosa eluted from the intestines is from one donor or multiple donors, it would have been obvious to one of ordinary skill in the art to pool the amount of starting material needed from multiple donors to be able to manufacture the desired quantity of the metabolically competent isolated intestinal mucosa. 

Response to Arguments

	Applicant urges that Koltai et al. do not teach claim 1 as amended.
	Applicant’s arguments have been fully considered, but have not been found persuasive.  For the reasons discussed in the modified rejection above, Koltai et al. is deemed to render obvious the invention as currently claimed.  

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653